 

 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

Entire property located at 2939 S. 101%. St., West Allis,
WI 53227, including the residential building, any
outbuildings, and any appurtenances thereto, 2939 S. 101*
St., West Allis, WI 53227 is further described as a two-
story, single family home, with green siding, white
windows and dark-colored shingles.

Case No. IF Ms- l 269

 

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
IX] evidence of a crime;
CI contraband, fruits of crime, or other items illegally possessed;
C] property designed for use, intended for use, or used in committing a crime;
Cl a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 18, United States Code, Sections 1591(a) and (d); and 2423(c) and (e).

The application is based on these facts: See attached affidavit.

Li Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Letin Cp —

Applicant's signature

 

Kevin C. Wrona, Special Agent, HSI

Printed Name arfeXTitle
AB; — ‘ —— Will, EVA
¢
Date: l 7 ( / q ’ AS
f r Ya

Judge's signature

City and State: Milwaukee, Wisconsin Hon. William E Duffin U.S. Magistrate Judge
. . Ti itl
Case 2:19-mj-01384-WED Filed 12/20/19 Pagée’l’or 4” Tdciment 1

 

 
 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WISCONSIN

AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT
I, Kevin C. Wrona, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND
1. I am a Special Agent with the U.S. Department of Homeland Security, U.S. Immigration
and Customs Enforcement, Homeland Security Investigations (“HSI”), and have been so
employed since June 2010. I am currently assigned to the HSI Office of the Resident Agent in
Charge in Milwaukee, Wisconsin. My duties include investigating criminal violations relating to
child sexual exploitation and child pornography. I have received training in the investigation of
child pornography and child sexual exploitation offenses.
2. This affidavit is submitted in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a search warrant for the locations specifically described in
Attachment A of this Affidavit, including the entire property located at: 2939 S. 101° St., West
Allis, WI 53227 (the “SUBJECT PREMISES”), the content of electronic storage devices located
therein, for contraband and evidence, fruits, and instrumentalities of violations of Title 18,
United States Code § 1591(a) and (d) (sex trafficking of children); and 18 U.S.C. § 2423(c) and
(e) (engaging, attempting to engage, and conspiring to engage in illicit sexual conduct in foreign
places). Moreover, I have learned some of the information set forth below through my review of
the case-related documents, as well as through communications with other law enforcement
officials. The search contemplated by this application will include all rooms, attics, basements,
and all other parts of the SUBJECT PREMISES, as well as surrounding grounds, garages,

storage rooms, or outbuildings of any kind, attached or unattached, located thereon.

Case 2:19-mj-01384-WED Filed 12/20/19 Page 2 of27 Document 1
 

PROBABLE CAUSE

3. On June 20, 2018, I received CyberTip (CT) 35013606 from NCMEC regarding multiple
Facebook usernames that appeared to be engaged in sexually explicit communications with
minors. The CT was reported to NCMEC directly from Facebook, and included Facebook
usernames, Facebook user ID numbers, e-mail addresses and internet protocol (IP) addresses
used to access the Facebook accounts. The Facebook service can be accessed from devices

with Internet connectivity, such as personal computers, tablets and smartphones. After
registering, users can create a customized profile revealing information about themselves. They
can post text, photos and multimedia which is shared with any other users that have agreed to be
their "friend", or, with a different privacy setting, with any reader. Users can also utilize various
embedded apps, such as Facebook Messenger, join common-interest groups, and receive
notifications of their friends' activities. The accounts of “Don Stevenson” and “Donald White”
were reported in the CT. The Don Stevenson account was assigned the Facebook user ID
100012891004557, with a registered e-mail address of RUNDONRUN@YAHOO.COM and the
use of IP addresses: 124.120.235.50, 219.74.114.109, and 49.145.131.152, which geolocate to
Bangkok, Thailand; Singapore; and Cebu City, Philippines, respectively. The Donald White
account was assigned the Facebook user ID 100025143570455, with a registered e-mail address
of DONWHITECEBU@GMAIL.COM and the use of IP addresses: 172.220.77.181,
2605:a000:bce0:2c00:b17b:8b26:1673:cfbf, and 2605:a000:bcc0:b100:ad38:bd92:2cc3:fd86,
which geolocate to Madison, Wisconsin; New Berlin, Wisconsin, and West Allis, Wisconsin,
respectively. The CT also provided Facebook account information for the three (3) alleged minor
females that the Don Stevenson and Donald White accounts were in contact with, to include IP

addresses. The CT indicated that the three IP addresses used by the alleged minor females were:

2

Case 2:19-mj-01384-WED Filed 12/20/19 Page 3of27 Document 1
175.158.226.178, 49.151.80.69, and 180.190.171.56, all three of which geolocated to the
Philippines.

Additionally in the CT, the Don Stevenson and Donald White accounts were linked by
machine cookies to a third account which used the username “Don Stenson.” Facebook provided
the associated account via “cookie” technology. “Cookies” are a small text file created by a
website that is stored in the user’s computer either temporarily or permanently on the hard disk.
“Cookies” provide a way for the website to recognize you and keep track of your preferences.
This information indicated all three Facebook accounts were being logged into using the same

electronic device.

4, An HSI liaison to NCMEC conducted research into the various combinations of the first
and last names and dates of birth for the White/Stevenson/Stenson Facebook accounts. The HSI
liason identified an individual named: Donald Arthur STENSON, DOB: XX/XX/1956, with an

associated address of: 2939 S. 101°, St., Milwaukee, WI 53227.

5. As noted above, the CT provided the IP addresses used by the White/Stevenson accounts
to log into Facebook. On September 14, 2018, a DHS summons was sent to Charter
Communications, requesting subscriber information on IP addresses: 172.220.77.181,
2605:a000:bce0:2c00:b17b:8b26:1673 :cfbf, and 2605:a000:bcc0:b100:ad38:bd92:2cc3:fd86,
which were IP addresses associated with the Donald White account. On September 14, 2018,
Charter responded to the summons indicating that IP addresses:

2605:a000:bce0:2c00:b 1 7b:8b26:1673:cfbf and 2605:a000:bcec0:b100:ad38:bd92:2cc3 :fd86 were
registered to John BURGDORFF, 2939 S. 101% St., West Allis, WI 53227, jhb004s@wi.1r.com,

414-543-1463 and 414-630-9792. It also indicated that IP address: 172.220.77.181 is registered

Case 2:19-mj-01384-WED Filed 12/20/19 Page 4of27 Document 1
 

to: Ellen Jessen, XXXX, Madison, WI 53714, XXX-XXX-7046, and XXX @charter.net. There
were no DHS summonses served on the IP addresses associated with the Don Stevenson account,
as those addresses were based in Thailand and the Philippines.

6. As the investigation continued, HSI conducted a search into STENSON’s travel history.
HSI confirmed that STENSON has traveled to the Philippines on multiple occasions since 2007,
most recently between on or about January 6, 2019 and on or about January 22, 2019. Since
November of 2015, Philippine travel records indicated that STENSON arrived from Bangkok,
Thailand to either Manila or Cebu, Philippines, later departing from Manila or Cebu to Bangkok.
In addition to locating travel records, the HSI Attaché in Manila worked with Philippine
authorities to identify and confirm the ages of the three possible minor female victims cited in

the CT.

7. On March 21, 2019, the HSI Attaché in Manila contacted HSI Milwaukee. Between
March 18, 2019 and March 21, 2019, HSI Manila, with the assistance of the HSI Manila
Transnational Criminal Investigative Unit (TCIU), located and identified four (4) victims who
are Philippine nationals that described sexual acts and conversations that took place between
themselves and STENSON. One of the victims is now an adult, but was sexually abused as a
minor, and the other three (3) victims are 13, 15, and 16 years of age. The four victims positively
identified STENSON as the person who engaged in sexual activity with them by encircling the

picture of STENSON through a photographic line-up.

8. During an interview by Philippine authorities, one of the four minor females stated that
she met STENSON in 2017, when she was 12 years old. She stated that in October 2017, she and

other underage minor victims met STENSON at his hotel room at the Hotel Le Carmen in Cebu,

4

Case 2:19-mj-01384-WED Filed 12/20/19 Page 5of27 Document 1
 

Philippines, and proceeded to masturbate him while STENSON fondled their breasts. She stated
that after they finished, STENSON paid each of the minors money. She stated that she would
masturbate STENSON once a week over the course of three weeks. She further stated that in
addition to money, STENSON gave her gifts, including food, clothing, a laptop, a cellphone and
a tablet. Additionally, she stated that STENSON used a Facebook account with the username

“Don Chonmanee.”

9. On May 8, 2019, federal search warrants for the following Facebook accounts: Don
Stevenson (FB ID#: 100012891004557), Donald White (FB ID#: 100025143570455), Don
Stenson (FB ID: 1529468944), and Don Chonmanee (FB ID: 100009337719641) were issued by
U.S. District Court for the Eastern District of Wisconsin and served on Facebook on May 8,

2019.

10. On May 17, 2019, Facebook responded to the search warrants on the accounts for: Don
Stevenson (FB ID#: 100012891004557), Donald White (FB ID#: 100025143570455), Don
Stenson (FB ID: 1529468944), and Don Chonmanee (FB ID: 100009337719641). The search
warrant returns showed the IP addresses used to log into the accounts, as well as message logs
and transcripts between those accounts and other Facebook users on Facebook Messenger.
Further, the search warrant returns contained the pictures and messages for each account. Each
account contained pictures shared by the account user of an individual who appears to be
STENSON. Based on my training and experience, the machine cookies for each Facebook
account, and my review of the search warrant return data for each Facebook account, it appears
the Facebook user for the Stevenson/White/Chonmanee/Stenson accounts are same user based on

the photos that look like the same person, that being STENSON, and the conversations contained

Case 2:19-mj-01384-WED Filed 12/20/19 Page 6of27 Document 1
 

in each account whereby the user is chatting with what appear to be minors in a sexual manner.

Further, the Facebook users, using each Facebook account, indicated they planned to travel to the

Philippines and expressed an interest in engaging in sexual activity with minor females.

11. After reviewing the full Facebook search warrant returns for each account, the following

is a small example of some of the Facebook messenger chats relevant to this investigation:

a.

b.

Chats between the Stevenson account and A.L. are as follows:

-9/22/2017 - 09:42:52 UTC — Stevenson: ahahaha.. my excitement might include
an erection.. ha ha ha.. sorry joke.

-9/22/2017 — 09:46:37 UTC — Stevenson: If ur here, I give you a big hug.
-9/22/2017 — 09:46:55 UTC — A.L.: heheehe

-9/22/2017 — 09:47:21 UTC — Stevenson: and your first kiss.. ha ha ha.. joking
again.

-9/22/2017 — 09:48:36 UTC — Stevenson: on your cheek

-9/22/2017 — 09:50:13 UTC — Stevenson: And boobs...

-9/23/2017 — 11:35:44 UTC — Stevenson sends a picture that appears to be
STENSON, holding up two (2) Hershey chocolate bars and one (1) Kit-Kat bar
-9/25/2017 — 12:44:45 UTC — Stevenson: And you want me to keep the camera on
when I take a shower? ha ha ha

9/25/2017 — 12:47:25 UTC: Stevenson: Do you want to see my penis or banana
before you close the call?

Chats between the Stevenson account and Minor 1, which is the account of an

identified minor, are as follows:

-07/02/2017 — 11:14:52 UTC — Stevenson: Obh..yes. U need the cp. I understand.
And after bonding, it is possible.

**NOTE: in this context, “cp” stands for cell phone**

Cc.

[...]

-07/02/2017 — 11:17:31 UTC — Stevenson: Do you study school, my dear?
-07/02/2017 — 11:17:50 UTC — Minor 1: Yes why my daer

-07/02/2017 — 11:18:27 UTC — Stevenson: Grade 7?

-07/02/2017 — 11:19:24 UTC — Minor 1: No grade 8na ako my deat
-07/12/2017 — 06:53:34 UTC — Stevenson: we will meet and bond next month
-07/12/2017 — 06:57:18 UTC — Minor 1: yes I waht your bonding next month

Chats between the Stevenson account and Minor 2, which is the account of

another identified minor, are as follows:

Case 2:19-mj-01384-WED Filed 12/20/19 Page 7 of 27 Document 1
d.

 

-07/10/2017 — 23:54:27 UTC — Minor 2: Don u give cellphone
-07/10/2017 — 23:54:38 UTC — Minor 2: Pleass

-07/10/2017 — 23:55:17 UTC — Stevenson: yesss..... after bonding.. okay..
-07/10/2017 — 23:55:48 UTC — Minor 2: What bonding

-07/10/2017 — 23:56:13 UTC — Stevenson: I don’t know.. ha ha..

[...]
-07/10/2017 — 23:56:31 UTC — Stevenson: bf/gf bonding? Ha ha ha

Chats between the Stevenson account and Minor 3, which is the account of

another identified minor are as follows:

-11/25/2017 — 06:01:42 — Minor 3 sends Stevenson a picture of three young
females who appear to be in the back of a vehicle. The female closest to the
camera is wearing a black t-shirt with white lettering and a cartoon monster on it.

**NOTE the identities of the three females have not been established**

e.

-11/25/2017 ~ 06:01:53 UTC — Minor 3: On going now
-11/25/2017 — 06:03:20 UTC — Stevenson: Ok. Don’t get wet.

-11/25/2017 — 07:57:19 UTC — Minor 3 sends Stevenson nine (9) photographs.
The images are of the female in the black t-shirt with white lettering and a cartoon
monster and who appears to be with STENSON, in a room that appears to have
similar features to a room at Hotel Le Carmen, which is the same hotel room the
victims identified as the one where they would meet STENSON.

Chats between the Stevenson account and Minor 4, which is the account of

another identified minor, are as follows:

-03/20/2018 — 13:10:39 UTC — Stevenson: Matt does not know when he will go to
Cebu
-03/20/2018 — 13:12:11 UTC — Minor 4: Oh my god im excited to see matt

-03/20/2018 — 13:14:30 UTC — Stevenson: I will tell him he should go there.. He
really likes to make love to pregnant girls

**NOTE: as explained below, Minor 4 was forensically interviewed and stated that her
birthday is June 4, 2001 and she was 17 years old and was four (4) months pregnant when she
had sexual intercourse with STENSON**

f.

Chat between the Stevenson account and Vhasin Akohw Touh are as follows:

-08/20/2017 — 09:22:52 UTC — Stevenson: text me.. 09398220050

-09/17/2017 — 08:34:23 UTC — Stevenson: I know.. u will chupa or anal sex.. But
NO tongue kiss.. No french kiss!!

-09/17/2017 — 08:34:48 UTC — Vhasin: Hahahahahahah noooo

7

Case 2:19-mj-01384-WED Filed 12/20/19 Page 8 of27 Document 1
 

-11/04/2017 — 09:15:20 UTC — Vhasin: And you have another ring for me?
-11/04/2017 — 09:16:48 UTC — Stevenson: not until after your debut!., An
engagement ring

-11/04/2017 — 10:59:59 UTC — Stevenson sends a picture of an individual who
appears to be STENSON with another individual who appears to be John
Burgdorff?.

-02/12/2018 — 04:19:26 UTC — Vhasin sends Stevenson a picture of what appears
to be two young females, both with dark colored hair, one in a dark colored shirt
and the other in a white colored shirt, riding in what appears to be the back of a
taxi

12. Further review of the Facebook Messenger chats found chats between the Stevenson
account and another Facebook user “Jon Bedford”. A sample of the chats between Stevenson and
Bedford are as follows:

-09/03/2017 - 04:17:28 UTC — Stevenson: I already was well over $5K into it with the
trip back in '11, so J think most of the hard work is done. It is a matter of setting a few
conditions on future donations.

-09/03/2017 - 04:18:38 UTC - Jon Bedford: So, not good for me to be involved at all
-09/03/2017 - 04:18:45 UTC - Stevenson: The money ultimately doesn't matter.. It is our
own feeling of happiness that matters.

-09/03/2017 - 04:19:00 UTC - Jon Bedford: But I get none of that

-09/03/2017 - 04:19:02 UTC — Stevenson: Ohh I have no emotional stake in it at all.
-09/03/2017 - 04:19:27 UTC - Jon Bedford: Ahhhh you are scamming her then
-09/03/2017 - 04:19:32 UTC - Stevenson: It is a matter of you being in the same place at
the same time as her to "collect"

-09/03/2017 - 04:19:52 UTC - Jon Bedford: J was 3 months ago

-09/03/2017 - 04:19:58 UTC - Stevenson: I wouldn't call it scamming. I am calling it,
bonding.

-09/03/2017 - 04:20:10 UTC - Jon Bedford: Screwing

-09/04/2017 — 14:12:01 UTC — Stevenson: Weird because any gal in my stable

that I told to take off for any days other than maybe exams, they’d do it.

-09/4/2017 — 14:12:42 UTC - Jon Bedford: And she will, as long ad she doesn't miss
vollyball

-09/04/2017 — 14:13:42 UTC - Jon Bedford: She has a tournament in October in bohol
-09/04/2017 — 14:14:11 UTC - Jon Bedford: But still doesn't know the exact dates

 

1 Through my training and experience, I have come to understand the word “debut” means 18" birthday.

2 As noted earlier, John Burgdorff is the individual whose name is registered with Charter Communications as the
user of IP addresses used by the Donald White account, and as explained below, is the owner of 2939 S. 101* St.,
West All/is, WI where STENSON was located and arrested.

8

Case 2:19-mj-01384-WED Filed 12/20/19 Page 9of27 Document 1
 

-09/04/2017 — 14:14:13 UTC - Stevenson: You should go watch it.. ha ha.

-09/04/2017 — 14:14:37 UTC - Stevenson: Maybe it would be awkward

-09/04/2017 — 14:14:45 UTC - Jon Bedford: I already said. But she'll be with team mates
-09/04/2017 — 14:14:52 UTC - Jon Bedford: Yeah

-09/04/2017 — 14:15:38 UTC — Stevenson: Yeah.. it's a high school thing.. imagine a
"fan" following a mature male fan following a H.S. team in US or almost anywhere for
that matter.

-09/04/2017 — 14:16:10 UTC - Jon Bedford: No way is it that bad over there
-09/04/2017 — 14:16:38 UTC - Jon Bedford: Only a few of her friends would care
-09/04/2017 — 14:17:43 UTC - Jon Bedford: I asked her if her mom or brother asks where
she gets the money

-09/04/2017 — 14:18:22 UTC - Jon Bedford: She just says...a friend. And they accept it at
that

-09/04/2017 — 14:18:31 UTC — Stevenson: That's how it is here.

-09/04/2017 — 14:19:00 UTC - Jon Bedford: Where's your nurses

-09/04/2017 — 14:19:13 UTC — Stevenson: They went home after the massage session
-09/04/2017 — 14:19:27 UTC — Stevenson: I didn't want to have to pay them overtime.
-09/04/2017 — 14:19:45 UTC - Jon Bedford: They should stay for free

-09/04/2017 — 14:19:56 UTC — Stevenson: Actually they would

-09/04/2017 — 14:20:14 UTC — Stevenson: Like the crew that we rented the room for
when you were laid up

-09/05/2017 — 10:51:55 UTC — *Stevenson sends Bedford a picture that appears to
be STENSON laying in bed with two younger looking females, with one of them
smiling at the camera*
-09/05/2017 — 10:52:12 UTC — Bedford: Wow
-09/05/2017 ~ 10:52:18 UTC — Stevenson: Barring an accident on the way, yeah..
-09/05/2017 — 10:52:29 UTC — Stevenson: Gotta get a last minute massage..
-09/05/2017 — 10:53:09 UTC — Bedford: Ok. Say hi to smiling girls
-09/05/2017 — 10:53:17 UTC — Stevenson: [Minor 4] and [Minor 3]

-09/05/2017 - 10:53:51 UTC - Jon Bedford: Birthday for [Minor 3], soon?
-09/05/2017 - 10:54:03 UTC - Jon Bedford: 23rd ??

-09/05/2017 - 10:54:49 UTC - Stevenson: yes.. should I give her something for you?
-09/05/2017 - 10:55:09 UTC - Jon Bedford: My pe....A kiss

- 10/16/2017 — 05:22:35 UTC — Stevenson: Room 204 has been reserved for the 26th of
October.

As noted below, “Jon Bedford” appears to be STENSON’s friend John BURGDORFF, and
according to Philippines travel records, BURGDORFF arrived in the Philippines on October 26,
2017.

Case 2:19-mj-01384-WED Filed 12/20/19 Page 10of27 Document 1
13,

 

- 10/26/2017 — 06:55:10 UTC — Stevenson: Canoogs are asking me if you are arriving
today.. LOL

-10/26/2017 — 06:55:55 UTC - Jon Bedford: J told [Minor 4]. This morning. But asked
her to keep it secret until J m back November 2

-10/26/2017 — 06:56:10 UTC — Stevenson: good

-10/26/2017 — 06:56:13 UTC - Jon Bedford: Else they will keep bugging me
-10/26/2017 — 06:56:31 UTC — Stevenson: well, if you get too bored or lonely, they will
come running

[...]

-10/26/2017 — 06:59:25 UTC - Jon Bedford: First, tonight.

-10/26/2017 — 06:59:38 UTC - Jon Bedford: [Minor 4] may come see me

-10/26/2017 — 06:59:55 UTC — Stevenson: Yeah.. if u stick by your guns, Kristel might
some how mysteriously appear tonight.. LOL

-10/26/2017 — 07:00:34 UTC - Jon Bedford: I have some phone numbers in the phone.
But not kc number

- 10/26/2017 — 07:00:54 UTC — Stevenson: just send her your number and put a load? on
it when u get to the hotel

-10/26/2017 — 07:01:21 UTC — Stevenson: Or just chat her on FB when u get to Cebu.
-10/26/2017 — 07:01:43 UTC - Jon Bedford: Ok. I guess I better get going

-11/04/2017 — 08:37:54 UTC - Jon Bedford: They II arrive at 5 at the earliest
-11/04/2017 — 08:40:35 UTC — Stevenson: They are waiting for taxi now
-11/04/2017 — 09:56:02 UTC — Stevenson: Ready to roll?

-11/04/2017 — 09:56:40 UTC - Jon Bedford: Im done. But they havent left
-11/04/2017 — 09:57:07 UTC — Stevenson: Ok. Come when they are gone.

Chats between the Stevenson account and MSK, who is an identified victim who was

interviewed by Philippine authorities in March 2019 and disclosed sexual encounters with
STENSON in 2016 in which STENSON gave her money aftwards when she was under 18 years
of age, are as follows:

-04/30/2017 - 04:37:48 UTC — MSK: Hi Don!

-04/30/2017 - 04:39:03 UTC - Stevenson: Hi [MSK]!

-04/30/2017 - 04:39:18 UTC — MSK: How are you?

-04/30/2017 - 04:40:15 UTC - Stevenson: I am fine today
-04/30/2017 - 04:40:29 UTC — MSK: Good (y)

-04/30/2017 - 04:41:15 UTC - Stevenson: Did you ever meet my friend John?
-04/30/2017 - 04:41:22 UTC — MSK: No!

-04/30/2017 - 04:42:13 UTC — Stevenson: Ohh.. he is lonely today..
-04/30/2017 - 04:42:43 UTC — MSK: what his fb name?
-04/30/2017 - 04:42:52 UTC - Stevenson: jon bedford

-04/30/2017 - 04:44:00 UTC — MSK: why he's lonely?

 

3 In my training and experience, I know “load” to mean putting money and minutes on a cellular telephone.

10

Case 2:19-mj-01384-WED Filed 12/20/19 Page 11o0f27 Document 1
 

-04/30/2017 - 04:45:41 UTC — Stevenson: no gf or lover.... :D

-04/30/2017 - 04:46:05 UTC — MSK: hehehe sadlife

-04/30/2017 - 04:46:54 UTC — Stevenson: Not so sad.. he has money to go anywhere and
do anything he wants.

~04/30/2017 - 04:47:43 UTC — MSK: Ah Ok

~04/30/2017 - 04:57:53 UTC — MSK: what you doing now?

-04/30/2017 - 04:59:33 UTC — Stevenson: J am going to run at the sport center
-04/30/2017 - 04:59:57 UTC — MSK: OK! are you in cebu dear?

-04/30/2017 - 05:01:31 UTC — Stevenson: yes.. at my hotel

~04/30/2017 - 05:01:38 UTC — Stevenson: Are you free now?

~-04/30/2017 - 05:01:47 UTC — Stevenson: to entertain my friend

~-04/30/2017 - 05:02:13 UTC — MSK: Yes!

~-04/30/2017 - 05:02:29 UTC — Stevenson: okay. how soon can you be here at the hotel?
~04/30/2017 - 05:03:49 UTC — MSK: Your hotel still at La Carmen?

-04/30/2017 - 05:03:55 UTC — Stevenson: Yes..

-04/30/2017 - 05:04:11 UTC — MSK: Okay

-04/30/2017 - 05:04:27 UTC — MSK: what time you want i go there?

-04/30/2017 - 05:04:57 UTC — Stevenson: I want to exercise, but my friend hurt his ankle
yesterday so he is stuck in his room and needs you to be his nurse.. ha ha ha.
-04/30/2017 - 05:05:01 UTC — Stevenson: make him feel better.

-04/30/2017 - 05:05:04 UTC — Stevenson: Now..

-04/30/2017 - 05:05:08 UTC — Stevenson: Can you come now?

-04/30/2017 - 05:05:27 UTC — MSK: Yes!

-04/30/2017 - 05:05:36 UTC — MSK: you just text me

-04/30/2017 - 05:05:53 UTC — Stevenson: Why text? Just come now.. I don't want to
text.

-04/30/2017 - 05:06:16 UTC — MSK: Okay!

-04/30/2017 - 05:06:39 UTC — Stevenson: How will you come..

-04/30/2017 - 05:06:50 UTC — MSK: i'm just taking jeep

-04/30/2017 - 05:06:56 UTC — Stevenson: Great...

-04/30/2017 - 05:07:04 UTC — Stevenson: When you arrive go to room 304
-04/30/2017 - 05:07:08 UTC — Stevenson: across from my room

-04/30/2017 — 05:07:26 UTC — Stevenson: **Stevenson sends a picture of a white man,
with grey hair, grey mustache, with no shirt, wearing blue bottoms, standing in-front of a
sign that reads “Cebu Westown Lagoon”**

-04/30/2017 - 05:07:34 UTC — Stevenson: That is my friend.

-04/30/2017 - 05:07:48 UTC — Stevenson: You can meet and talk with him.
-04/30/2017 - 05:08:01 UTC — Stevenson: I promise you that you will be happy..
-04/30/2017 - 05:10:04 UTC — MSK: Cebu Westown Lagoon is belong in Mango?
-04/30/2017 - 05:10:32 UTC — Stevenson: No... that two days ago.. .

-04/30/2017 - 05:10:41 UTC — Stevenson: U know where LeCarmen is
-04/30/2017 - 05:10:48 UTC — MSK: yes

-04/30/2017 - 05:11:09 UTC — Stevenson: Can you come now plz.

-04/30/2017 - 05:11:17 UTC — MSK: okay

1]

Case 2:19-mj-01384-WED Filed 12/20/19 Page 12 o0f27 Document 1
 

-04/30/2017 - 05:11:26 UTC — Stevenson: U can text me if there are any problems..

09398220050

-04/30/2017 - 05:11:27 UTC — MSK: 1 log out now!

-04/30/2017 - 05:12:04 UTC — Stevenson: Okay.. Just come to room 304... I will be at the

sports center, but my friend is waiting to talk with you.. and share with you
It should be noted that, as explained below, STENSON was indicted and subsequently arrested
on July 12, 2019, at the residence of John BURGDORFF. At the time of the arrest,
BURGDORFF was home, and I had interactions with him. The individual shown in the picture
Stevenson sent to MSK appears to be John BURGDORFF. A check of the Jon Bedford account
on Facebook found the page to have a profile picure of John BURGDORFF.
14. After reviewing the Facebook search warrant returns from STENSON’S account, it
appeared that BURGDORFF was using the account of Jon Bedford and that the user also may
have engaged in sexual acts with minors in the Philippines.
15. On August 29, 2019, a federal search warrant for Facebook account: Jon Bedford (FB
ID#: 10000386521 9073) was issued by U.S. District Court for the Eastern District of Wisconsin
and served on Facebook. On September 4, 2019, Facebook responded to the search warrant for
the account of: Jon Bedford (FB ID#: 100003865219073). The search warrant return showed the
IP addresses used to log into the account, as well as message logs and transcripts between the
account and other Facebook users on Facebook Messenger. Further, the search warrant returns
contained the pictures and messages for the account. The account contained pictures shared by
the account user of an individual who appeared to be BURGDORFF.
16. The Facebook return provided the IP addresses used by the user of the Jon Bedford
account to log into Facebook. On November 26, 2019, a DHS summons was sent to Charter

Communications, requesting subscriber information on IP addresses:

2605:a000:bec8:7400:3174:d43f:d761:a92 and 2605:a000:bcc8:7400:9cc9:ed04:09a9:05be,
12

Case 2:19-mj-01384-WED Filed 12/20/19 Page 13 o0f27 Document 1
 

which were IP addresses associated with the Jon Bedford account. On November 26, 2019,
Charter responded to the summons indicating that the IP addresses were registered to John
BURGDORFF, 2939 S. 101% St., West Allis, WI 53227, jhb004s@wi.tr.com, 414-543-1463.

17. I conducted open source database checks on 2939 S. 101%. St., West Allis, WI 53227, and
found it to be the residence of John BURGDORF. A check of the Wiscosnin Department of
Motor Vehicles database found that BURGDORFF, DOB: XX/XX/1956, has a valid Wisconsin
driver’s license, with 2939 S. 101° St., West Allis, WI 53227 as his current address of record. A
check of the City of West Allis property database found that BURGDORFF is the sole owner of
2939 S. 101° St., West Allis, WI 53227.

18. On November 5, 2019, HSI Manila and TCIU conducted additional interviews of victims
and other witnesses in the Philippines.

19. Victim MSK stated that she met BURGDORFF in 2017 while she was 17 years old. She
stated that STENSON provided her contact information to BURGDORFF, and that she received
a text message from BURGDORFF asking her to visit him at his room in Hotel Le Carmen.

MSK stated that on two (2) separate occasions BURGDORFF had her engage in sexual activites
with him, to include masturbation, oral sex, and vaginal intercourse. MSK further stated that
BURGDORFF took pictures of her naked body using a grey camera, and after each occasion he
paid her approximately $2000 PHP. MSK also stated that BURGDORFF was using Facebook
account Jon Bedford.

20. Minor Victim 3 stated that she met BURGDORFF through STENSON on two separate
occasions when she was 14 years old. Minor Vicitm 3 stated that one occasion was when she met
STENSON at his room in Hotel Le Carmen. She stated that when she got to the room

BURGDORFF was there and invited her and two other minor girls to his room at the hotel, room

13

Case 2:19-mj-01384-WED Filed 12/20/19 Page 14o0f27 Document 1
 

304. She stated that she and the other minor girls masturbated BURGDORFF, and afterwards
BURGDORYFF gave them each approximately $500 PHP.

21. Minor Victim 2 stated that she met BURGDORFF through Minor Victim 3, when she
was 11 years old, who invited her to go to Hotel Le Carmen with her. She indicated that she and
two other minor girls went to BURGDORFF’s room at Hotel Le Carmen where he asked them to
masturbate them. She stated that when they finished he game them each approximately $500
PHP.

22. Minor Victim 1 stated that she met BURGDORFF at Hotel Le Carmen in 2018, when she
was 15 years old. She stated that she masturbated BURGDORFF, and that afterwards he gave
her approximately $1,700 PHP.

23. Minor Victim 4 stated that she met BURGDORFF through STENSON in 2017 when
STENSON brought BURGDORFF to her family’s residence, and they became friends on
Facebook. She stated that she met BURGDORFF and STENSON both at her house, as well as at
Hotel Le Carmen. Minor Victim 4 stated that she never engaged in sexual acts with
BURGDORFF. She added that BURGDORFF has a grey camera that had some pictures of her
family on it. She further added that BURGDORFF gave her approximately $5,000 PHP for the
birth of her child, as well as another $5000 PHP for the christening of her child. Minor Victim 4
stated in a previous interview that she engaged in sexual acts with STENSON, who then gave her
money afterwards.

24. Philippines travel records indicate numerous trips into and out of the Philippines between
September 2011 and April 2019, to include trips to the Philippines directly from the United

States.

14

Case 2:19-mj-01384-WED Filed 12/20/19 Page 15 of27 Document 1
 

25. [know through my training and experience, as well as through conversations with other
law enforcement agents, that electronic devices, and electronic storage devices, are capable of
storing data and that the data on these devices could include, among other things, videos and
images of the victims and or other minors; evidence of contact between BURGDORFF and the
victims and/or between BURGDORFF and other minor victims of sexual abuse and or child sex
trafficking; and evidence of contact between BURGDORFF and other individuals in which
BURGDORFF is assisting with contacting minors. The devices may also contain additional
electronic evidence of, among other things, BURGDORFF’s travel to and from the Philippines
during the timeframe that the minor female victims state they had encounters with him (such as
emailed or stored reservations, itineraries, or receipts), BURGDORFF’s U.S. citizenship,
BURGDORFF’s grooming and or/sexual abuse/sex trafficking of other minor victims—
including such things as message logs, chats and or emails. As indicated by the interviews with
the minor female victims, BURGDORFF communicated with these girls using both a cellphone
to text them, as well as through Facebook Messenger, which is accessable by multiple methods,
to include desktop computers, laptop computers, tablets, and cellphones, among others.

26. I know, through my training and experience as well as conversations with other law
enforcement agents, that individuals involved in the sexual abuse of children often record or
document the sexual abuse, as well as behaviors and activities associated with or contributing to
the sexual abuse, and that this documentation can be either intentional or inadvertent. Examples
of documentation may consist of, among other things, photographs or videos of the sexual abuse,
writings about the sexual abuse acts or victims (e.g. journals, fantasy stories, communicating
with the victim or communicating with other, like-minded individuals), and evidence of research

regarding techniques, methodologies, and/or opportunities related to sexual abuse (e.g. how to

15

Case 2:19-mj-01384-WED Filed 12/20/19 Page 16 of 27 Document 1
 

“sroom’” a potential victim, opportunities for sexual abuse in foreign countries, laws regarding
sexual abuse of children in various countries, and techniques to avoid detection or to allay
suspicions). Again, as indicated in the interviews with the minor female victims, BURGDORFF
posseses a grey camera that not only has pictures of one of the minor female’s family on it, but
was used to produce child pornography by taking pictures of the naked body of one of the minor
females. These images can be stored directly on the camera itself, an SD card inserted into the
camera, or transferred off of the camera or SD card onto another external electronic device or
storage device, such as a computer, thumb drive, external hard drive, or SD card.

27. Given the ubiquity of computer media devices and the highly prevalent role that such
devices play in individuals’ day-to-day activity, it is unsurprising that, as my training and
experience as well as conversations with other law enforcement agents have indicated, it is
common to find evidence of child sexual abuse—including, for example, evidence of a
relationship between an offender and a victim, evidence of communications between an offender
and a victim, evidence that corroborates a victim's account of an offender's use of computer-
related grooming techniques, evidence that demonstrates an offender's use of computer media to
groom a victim, evidence that confirms an offender's location at the scene of the alleged abuse,
and evidence of an offender's efforts to lure, groom, or maintain potential victims—on an
offender's computer media devices, even if the child-sexual-abuse does not directly involve the
use of computer media.

28. From my training and experience as well as conversations with other law enforcement
officer involved in child exploitation offenses, I know that individuals involved in child-
exploitation offenses often seek to maintain evidence of their child exploitation crimes on

smaller, more portable computer media devices—such as flash drives, external hard drives, smart

16

Case 2:19-mj-01384-WED Filed 12/20/19 Page17of27 Document 1
 

phones, and laptop computers—presumably because, among other things, such devices may be

more easily hidden or disposed of if the need arises.

TECHNICAL TERMS
29. Based on my training and experience, I use the following technical terms to convey the
following meanings:
a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

telephone) is a handheld wireless device used for voice and data communication
through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or
traditional “land line” telephones. A wireless telephone usually contains a “call log,”
which records the telephone number, date, and time of calls made to and from the
phone. In addition to enabling voice communications, wireless telephones offer a
broad range of capabilities. These capabilities include: storing names and phone
numbers in electronic ‘‘address books;” sending, receiving, and storing text messages
and e-mail; taking, sending, receiving, and storing still photographs and moving
video; storing and playing back audio files; storing dates, appointments, and other
information on personal calendars; and accessing and downloading information from
the Internet. Wireless telephones may also include global positioning system
(“GPS”) technology for determining the location of the device. Several minor victims
have stated that they observed STENSON with multiple cellphones, to include a
Samsung cellphone, which was turned over to authorities during STENSON’s arrest.

b. Electronic storage devices: Electronic storage devices includes computers,
cellular telephones, tablets, and devices designed specifically to store
electronic information (e.g., external hard drives and USB “thumb drives”).
Many of these devices also permit users to communicate electronic
information through the internet or through the cellular telephone network
(e.g., computers, cellular telephones, and tablet devices such as an iPad).

c. IP Address: An Internet Protocol address (or simply “IP address”) is a unique
numeric address used by computers on the Internet. An IP address is a series
of four numbers, each in the range 0-255, separated by periods (e.g.,
121,56.97.178). Every computer attached to the Internet computer must be
assigned an IP address so that Internet traffic sent from and directed to that
computer may be directed properly from its source to its destination. Most
Internet service providers control a range of IP addresses. Some computers
have static—that is, long-term—IP addresses, while other computers have
dynamic—that is, frequently changed—IP addresses.

17

Case 2:19-mj-01384-WED Filed 12/20/19 Page 18o0f27 Document 1
d. Internet: The Internet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the
Internet, connections between devices on the Internet often cross state and
international borders, even when the devices communicating with each other
are in the same state.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS
30. As described above and in Attachment B, this application seeks permission to search for
computers and/or electronic storage devices, records and information that might be found at the
SUBJECT PREMESIS as described.in Attachment A. Based on my knowledge, training, and
experience, I know that electronic devices can store information for long periods of time.
Similarly, things that have been viewed via the Internet are typically stored for some period of
time on the device. This information can sometimes be recovered with forensics tools.
31. Probable Cause. Based on my knowledge, training, and experience, as well as
information related to me by agents and others involved in this investigation and in the forensic
examination of digital devices, J respectfully submit that there is probable cause to believe that
the records and information described in Attachment B will be at the SUBJECT PREMESIS
described in Attachment A for at least the following reasons:

a. Based on my training and experience, as well as my discussions with
others involved in child exploitation investigations, I know that computers and computer
technology have revolutionized the way in which child exploitation offenses are
committed.

b. Individuals who engage in child exploitation offenses, including travelling
in foreign commerce and engaging in illicit sexual conduct in violation of 18 United
States Code Sections 2423 (c) and (e), use the internet and computers to allow them to

obtain child exploitation material and/or child-exploitation-related materials in a
18

Case 2:19-mj-01384-WED Filed 12/20/19 Page 19 of27 Document 1
 

relatively secure and anonymous way. Individuals who have a sexual interest in children
often maintain their child exploitation material and/or child-exploitation-related materials
in a digital or electronic format in a safe, secure and private environment, such as a
computer. These materials are often maintained for several years and are kept close by.
Individuals with a sexual interest in children or images of children also may correspond
with and/or meet others to share information and materials; rarely destroy
correspondence from other individual interested in child exploitation material and/or
child-exploitation-related materials; conceal such correspondence as they do their child
exploitation material and/or child-exploitation-related materials; and often maintain lists
of names, addresses, and telephone numbers of individuals with whom they have been in
contact and who share the same interests in child exploitation.

Cc. Individuals who engage in the foregoing criminal activity, in the event that
they change computers, will often “back up” or transfer files from their old computers’
hard drives to that of their new computers, so as not to lose data, including that described
in the foregoing paragraph, which would be valuable in facilitating their criminal activity.
Similarly, this would include transferring files from cellphones to computers, thumb
drives, external hard drives, or other electronic storage devices.

d. Computer files or remnants of such files can be recovered months or even
years after they have been downloaded onto an electronic storage medium, deleted, or
viewed via the Internet. Electronic files downloaded to an electronic storage medium can
be stored for years at little or no cost. Even when such files have been deleted, they can
be recovered months or years later using readily-available forensics tools. When a person

“deletes” a file on a digital device such as a home computer, the data contained in the file

19

Case 2:19-mj-01384-WED Filed 12/20/19 Page 20 of 27 Document 1
 

32.

does not actually disappear; rather, that data remains on the electronic storage medium
until it is overwritten by new data. Therefore, deleted files, or remnants of deleted files,
may reside in free space or slack space — that is, in space on the electronic storage
medium that is not allocated to an active file or that is unused after a file has been
allocated to a set block of storage space — for long periods of time before they are
overwritten. In addition, a digital device’s operating system may also keep a record of
deleted data in a “swap” or “recovery” file. Similarly, files that have been viewed via the
Internet are automatically downloaded into a temporary Internet directory or “cache.”
The browser typically maintains a fixed amount of electronic storage medium space
devoted to these files, and the files are only overwritten as they are replaced with more
recently viewed Internet pages. Thus, the ability to retrieve “residue” of an electronic file
from an electronic storage medium depends less on when the file was downloaded or
viewed than on a particular user’s operating system, storage capacity, and computer,
smart phone, or other digital device habits.

Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described in the warrant, but also forensic evidence that establishes how a

particular digital device was used, the purpose of its use, who used it, and when. There is

probable cause to believe that this forensic electronic evidence might be on the listed forensic

images because:

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a
file (such as a paragraph that has been deleted from a word processing file). I
know from my training and experience that users can access social media sites
like, Facebook and video chatting applications/softwares with both mobile phones

20

Case 2:19-mj-01384-WED Filed 12/20/19 Page 21 o0f27 Document 1
 

and computers and which such access and evidence can remain on the devices.
Further, I know from my training and experience that evidence can remain on
storage mediums of wire transfers like those from Western Union. J also know
that individuals typically store files on their devices that they upload to social
media websites and it is easy to transfer saved image, video or other files from
one device to another such as saving a file on a computer and transferring it to an
external hard drive or SD card.

b. Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use, who
used them, and when.

d. The process of identifying the exact electronically stored information on a storage
medium that are necessary to draw an accurate conclusion is a dynamic process.
Electronic evidence is not always data that can be merely reviewed by a review
team and passed along to investigators. Whether data stored on a computer is
evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual
information necessary to understand other evidence also falls within the scope of
the warrant.

e. Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is
not present on a storage medium.

33. Nature of examination. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the
warrant I am applying for would permit the examination of the forensic images consistent with
the warrant. The examination may require authorities to employ techniques, including but not
limited to computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant.

21

Case 2:19-mj-01384-WED Filed 12/20/19 Page 22 of 27 Document 1
 

CONCLUSION
34. Based on the aforementioned factual information, I respectfully submit that there is
probable cause to believe violations of Title 18, United States Code §§ 1591(a) and (d); and
2423(c) and (e) have been committed by BURGDORFF, and probable cause exists to believe
that contraband, evidence, fruits, and instrumentalities of these violations will be located at the
SUBJECT PREMESIS, as described in Attachments A and B.
35. 1, therefore, respectfully request that the attached warrant be issued authorizing the search

of the SUBJECT PREMESIS as described in Attachment A.

22

Case 2:19-mj-01384-WED Filed 12/20/19 Page 23 of 27 Document 1
ATTACHMENT A

DESCRIPTION OF LOCATIONS TO BE SEARCHED
The entire property located at 2939 S. 101%. St., West Allis, WI 53227, including the residential
building, any outbuildings, and any appurtenances thereto. 2939 S. 101% St., West Allis, WI
53227 is further described as a two-story, single family house, with green siding, white windows
and dark-colored shingles. On the front of the house is a white storm-door, with a black handle,
and what appears to be a green door behind it. To the left of the door is a black mailbox. Above
and on either side of the door are two porch lights. Below the porch light on the left side of the
door are the numerals “2939” in black, on a white background. The residence driveway is on the
left side of the house, and leads to a two-car garage in the rear of the house. The garage is not
attached to the house. It also has green-colored siding, with a white door, and dark-colored

shingles.

Photos taken of the residence on November 27, 2019, are as follows:

 

Case 2:19-mj-01384-WED Filed 12/20/19 Page 24 of 27 Document 1
 

Case 2:19-mj-01384-WED Filed 12/20/19 Page 25 of 27 Document 1
ATTACHMENT B

1. All records on the forensic images described in Attachment A that relate to
violations of 18 USC §§ 1591 (a) & (d), and 2423(c) & (e), including:

a. Records or information, photographs, videos, notes, documents, or
correspondence, in any format or medium, concerning communications about
sexual activity with or sexual interest in minors; and

b. Records or information, notes, documents, or correspondence, in any format or
medium, concerning communications about transferring money.

2. All names, aliases, and numbers stored on the Devices, including numbers
associated with the Devices, relating to the identities of those engaged in the sexual activity with
or sexual interest in minors.

3, Images, videos or visual depictions of minors to include sexually explicit images,
videos or visual depictions.

4. Records and information containing sexual activity or sexual interest in minors,
including but not limited to texts, images and visual depictions of/or regarding minors.

5. Any and all information, notes, software, documents, records, or correspondence,
in any format and medium, pertaining to the listed violations.

6. Any and all address books, names, and lists of names and addresses of individuals
who may have been contacted by use of the computer or by other means for the purpose of
committing the violations to include any records or information regarding video chatting or like
communication software/applications.

7. The list of all telephone calls made or received located in the memory of the
Device that provides information regarding the identities of and the methods and means of
operation and communication by those engaged in sexual activity with or sexual interest in
minors.

8. Any and all information, notes, documents, records, or correspondence, in any
format or medium, concerning membership in online groups, clubs, or services that provide or
make accessible sexual activity with or sexual interest in minors.

9. Any and all information, records, documents, invoices and materials, in any
format or medium, that concern e-mail accounts, online storage, or other remote computer
storage pertaining to the violations.

Case 2:19-mj-01384-WED Filed 12/20/19 Page 26 of 27 Document 1
 

10. Evidence of user attribution showing who used or owned the Device at the time
the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,
saved usernames and passwords, documents, and browsing history.

Case 2:19-mj-01384-WED Filed 12/20/19 Page 27 of 27 Document 1
